— Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered January 11, 2013, which granted defendant’s motion to dismiss, unanimously affirmed, with costs.
The motion court did not abuse its discretion in dismissing this declaratory judgment action because it seeks to determine the rights of the parties upon the happening of a future event, defendant’s receipt of funds, that “is beyond the control of the parties and may never occur” (see New York Pub. Interest Research Group v Carey, 42 NY2d 527, 531 [1977]). Thus, a determination in this action would be merely advisory (see id.). Concur — Friedman, J.E, Sweeny, Andrias, Gische and Clark, JJ.